Citation Nr: 1127327	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  02-08 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility requirements for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The appellant claims that her deceased spouse had service in the Philippine Commonwealth Army in the service of the United States during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 decision letter issued by the VA Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claim of entitlement to VA benefits on the basis that her deceased spouse did not have qualifying service as a Veteran.  

In March 2003, the Board denied the claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2004 Order of the Court vacated the Board's decision and remanded the matter for readjudication.  In March 2005 and November 2009, the Board remanded the case so that additional efforts could be undertaken in order to confirm qualifying service.  


FINDING OF FACT

Appellant's deceased spouse did not have qualifying service as a Veteran.  


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice must be provided prior to the initial unfavorable adjudication by the RO.  Id. at 120.

VA satisfied the duty to notify by means of letters dated in November 2000, March 2005, September 2006, January 2007, May 2007, and March 2009.  The November 2000 letter requested that the appellant submit medical evidence and evidence of her spouse's service.  The appellant was told of her and VA's respective duties in obtaining evidence.  The March 2005, September 2006, January 2007, May 2007, and March 2009 letters informed the appellant of the RO's continuing efforts to obtain evidence acceptable to establish qualifying service with the United States.  

Here, the appellant was arguably provided with sufficient notice as to Veteran status prior to the initial adjudication by the RO in July 2001.  However, additional notice as to this requirement was also provided by March 2005, September 2006, January 2007, May 2007, and March 2009 letters and thus, she has had a meaningful opportunity to participate effectively in the processing of her claim as she had the opportunity to submit additional argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, she was afforded additional adjudication by the RO's issuance of supplemental statements of the case in May 2009 and October 2010.  Therefore, she has not been prejudiced by any defect in timing.

Additionally, while the appellant was not told of all the requirements to substantiate a claim for VA benefits, her claim fails because the evidence demonstrates that her spouse had no qualifying service as a Veteran, an element for which she was provided notice.  As the appellant fails to meet the first element outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006), Veteran status, any question as to the remaining Dingess elements are moot, and lack of notice regarding these elements cannot result in prejudice to the appellant.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant has not identified any additional relevant records.  Moreover, the record reflects extensive efforts have been undertaken by VA to establish qualifying service in this matter pursuant to the Order of the Court, dated in July 2004.  More specifically, although the Board acknowledges that further action was required due to erroneous language contained within the Board's remand of March 2005, the Board's November 2009 remand clearly rectified any confusion by specifically directing the RO to contact the Personnel Information Exchange System (PIES) and the United States National Archives and Records Administration (NARA), and request verification of service by using alternative spellings of the appellant's deceased spouse's first name.  Thereafter, the record reflects a May 2010 response from NARA at the National Personnel Records Center (NPRC) that the appellant's deceased spouse's alternative names were not shown in the official records and archives on file which listed the members of the Philippine Commonwealth Army, including recognized guerillas, in the service of the United States Armed Forces during World War II.  In addition, the record contains a similarly negative September 2010 PIES response from NPRC to a request for verification of service, dated in August 2010, that not only contained the alternative first names, but an alternative spelling of the appellant's deceased spouse's mother's name.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, because the appellant has failed to establish her spouse's status as a veteran, a medical examination or opinion would not substantiate the appellant's claim.

In summary, the Board finds there no possibility that any evidence could be obtained that would be relevant to the legal question involved.  In other words, there is no evidence that could be obtained that would have any effect on the outcome of this claim.  Therefore, in the circumstances of this case, an additional remand would service no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided.)  VA has satisfied its duties to inform and assist the appellant in this case.  Further development and further expending of VA's resources are not warranted.  Any "error" (of which there is none) to the appellant resulting from this Board decision does not affect the merits of her claim or her substantive rights and, therefore, is deemed to be harmless.  See 38 C.F.R. § 20.1102 (2010).  

For these reasons the Board finds that VA has satisfied its duty to notify and the duty to assist to the extent necessary in this case.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The appellant has also not claimed that VA has failed to comply with the notice requirements of the VCAA.


II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a Veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2010).  The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2010).  

"Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2010).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2010).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2010).  With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows the following: (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. § 3.40(c),(d).  Service department certifications will be accepted to establish unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946. 38 C.F.R. § 3.40(d).  It has also been held that a service department determination as to an individual's service shall be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Here, the appellant provided several documents from the Philippine Army in an effort to establish entitlement to VA benefits as the surviving spouse of the deceased.  However, none of this evidence meets the requirements for evidence acceptable to establish qualifying service for her spouse as specified in 38 C.F.R. § 3.203 and § 3.40.  The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, an original Certificate of Discharge, or any other document issued by a service department.

More importantly, in July 2001 and July 2005, the NPRC verified that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the Recognized Guerrillas, in the service of the United States Armed Forces.  In addition, as noted previously, the lack of such service was again verified by NARA of the NPRC in May 2010, and again, by way of an August 2010 PIES request in September 2010 based on alternative spellings of the appellant's deceased spouse's first name and the name of his mother.  These verifications/certifications are binding on VA such that VA has no authority to change or amend the findings.  Duro v. Derwinski, 2 Vet. App. 530 (1992).

The appellant has not submitted any evidence from a service department establishing any service.  Id.  Therefore, inasmuch as the U.S. service department's determination regarding the service of appellant's spouse is binding on VA, the Board concludes that the appellant's deceased spouse is not a "Veteran" for purposes of entitlement to VA benefits, and her claim for entitlement to VA benefits based on such service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility requirements for Department of Veterans Affairs (VA) benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


